Title: To Thomas Jefferson from Geismar, 13 April 1789
From: Geismar, Baron von
To: Jefferson, Thomas



à Hanau Ce 13 d’Avril 1789.

Je connais la Valeur du Souvenir d’un Ami, Croies que je sais aprecier le Votre. Vous sachant continuellement occupé, je n’aurrai  jamais eté asses indiscret que de Vous demander un dessin aussi penible et precis que Vous venés de m’envoier; mon idée était une estampe, Comission qu’un de Vos Domestiques auraient fait, bien pu faire en Vous le procurant. Enfin je Vous suis à tout egard infiniment obligé de ce que Vous m’aves envoié. D’après une Consultation avec mon Ouvrier, etant tout deux de Votre avis que les Crin de Cygne valent mieux, je crois que nous allons faire un ensemble qui me mettra beaucoup à mon aise.
Je suis bien Charmé d’aprendre que Vos Compatriottes Mrs. Shippen et Rutledge onts etés Satisfaits en quelque façon du Court Sejour qu’ils onts faits ici. J’aurrais desiré qu’ils l’eussent prolongé pour que j’eusse pu mieu me revenger par mes attentions des honnettetés qu’on m’a témoigne dans leurs patrie. Que je Vous envie Votre Retour à MontiChello, Sejour paisible et agreable que j’y ai passé! Il est certain que j’ai jouis de plus de liberté, de plus de Contentement comme prisonier dans ce pays, qu’en ma patrie avec tout ma soit disante liberté.—Aussi, je Vous prie, mon Cher Ami, Si jamais l’occasion se présente que Vous puissiés me faire avoir une place qui me donne de quoi vivre chés Vous, Souvenés Vous de votre Ami Geismar, et soies persuade que Ce ne sera pas d’un ingrat. Plus j’avance en age, plus je me sens déplacé dans ma patrie, et croies moi, c’est un vray malheur que d’avoir lieu d’etre mécontent dans sa patrie.
J’espere que celle ci Vous trouvera encore à Paris, si non elle Vous suivra en Virginie, d’où j’espere Vous employrés quelque fois un moment de Loisir pour donner de Vos nouvelles à Votre Ami qui vous restera attaché pour la Vie

Geismar

